 Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 1 of 12 PageID: 1



   UNITED STATES DISTRICT COURT
   DISTRICT OF NEW JERSEY

                                                                Index No.    20-CV-9921
     SOO YOUNG RHEE on behalf of himself and
     all others similarly situated,

                                        Plaintiff,
               v.                                               COMPLAINT

     SUPER KING SAUNA NJ, LLC. d/b/a King
     Spa, Byung Taek Rhee, Kyung Ja Rhee and Tae                COLLECTIVE AND CLASS
     Hi Rhee                                                    ACTION

                                      Defendants,



       Plaintiff, Soo Young Rhee (collectively, "plaintiff"), on behalf of himself and all others

similarly situated, by his attorneys, Ryan Kim, complaining of defendants Super King Sauna

NJ, LLC.(“King Spa”), Byung Taek Rhee, Kyung Ja Rhee and Tai Hi Rhee (collectively,

"defendants"), alleges:


                                      NATURE OF ACTION

          1.   This action is brought to recover unpaid overtime wages, and other damages

     pursuant to the Fair Labor Standards Act, 29 U.S.C § 201, et seq. ("FLSA"), and the

     New Jersey Wage Payment Law, N.J.S.A. §§ 34:11-4.1 et seq.; the New Jersey Wage

     and Hour Law, N.J.S.A. §§ 34:11-56a et seq.; and the New Jersey Wage and Hour

     Regulations, N.J.A.C. §§ 12:56 et seq.

          2.   Plaintiff seeks injunctive and declaratory relief against defendants' unlawful

     actions, unpaid overtime wage, liquidated damages, compensatory damages, interest,

     and attorneys' fees and costs pursuant to the FLSA, the NJSA and the NJAC.




                                                1
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 2 of 12 PageID: 2



       3.   Defendants own and operate King Spa, Korean Style Spa that provides service

   at 321 Commercial Ave, Palisades Park, NJ 07650.

       4.   Defendants failed to compensate Plaintiff and all others similarly situated at the

   statutorily overtime wage as required by law.

                                    JURISDICTION

       5.   This Court has subject matter jurisdiction over this case pursuant to 29 U.S.C.

   § 216(b) and 28 U.S.C. §§ 1331 and 1337 and has supplemental jurisdiction over

   Plaintiff’s claims under the NYLL pursuant to 28 U.S.C. § 1367.

                                         VENUE

       6.   Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391, as

   Super King Sauna NJ, LLC. is incorporated and located in the District of New Jersey.

                               Plaintiff Soo Young Rhee

       7.   Soo Young Rhee ("Rhee") resides in Bergen County, New Jersey.

       8.   Rhee was employed as a cashier by Defendants from February 9, 2018,

   through January 11, 2020.

                               Super King Sauna NJ, LLC

       9.   Super King Sauna NJ, LLC is an "enterprise engaged in interstate commerce"

   within the meaning of the FLSA.

       10. Super King Sauna NJ, LLC has employees engaged in commerce or in the

   production of goods for commerce and handling, selling, or otherwise working on goods

   or materials that have been moved in or produced for commerce by any person.

       11. Super King Sauna NJ, LLC has an annual gross volume of sales in excess of

   $500,000.


                                             2
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 3 of 12 PageID: 3



                                    Kyung Ja Rhee

       12. Defendant Kyung Ja Rhee is the owner of King Spa.

       13. Kyung Ja Rhee is sued individually in her capacity as an owner, officer and/ or

   agent of King Spa.

       14. Kyung Ja Rhee exercises sufficient control over the company's operations to be

   considered Plaintiff’s employer under the FLSA, New Jersey Wage and Hour Law and

   New Jersey Wage and Payment Law.

       15. At all-time material herein, Kyung Ja Rhee had the authority to hire and fire

   employees and established and exercised authority regarding the pay practices at King

   Spa.

       16. Kyung Ja Rhee regularly confers with the management team of King Spa in

   person.

       17. Kyung Ja Rhee makes all final decisions about employment practices at King

   Spa.

                                   Byung Taek Rhee

       18. Defendant Byung Taek Rhee is the owner King Spa.

       19. Byung Taek Rhee is sued individually in her capacity as an owner, officer and/

   or agent of King Spa.

       20. Byung Taek Rhee exercises sufficient control over the company's operations to

   be considered Plaintiff’s employer under the FLSA, New Jersey Wage and Hour Law

   and New Jersey Wage and Payment Law.




                                           3
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 4 of 12 PageID: 4



       21. At all-time material herein, Byung Taek Rhee had the authority to hire and fire

   employees and established and exercised authority regarding the pay practices at King

   Spa.

       22. Byung Taek Rhee regularly confers with the management team of King Spa in

   person.

       23. Byung Taek Rhee makes all final decisions about employment practices at

   King Spa.

                                      Tai Hi Rhee

       24. Defendant Tai Hi Rhee is the Chief Executive Officer and the owner of King

   Spa.

       25. Tai Hi Rhee is sued individually in her capacity as an owner, officer and/ or

   agent of King Spa.

       26. Tai Hi Rhee exercises sufficient control over the company's operations to be

   considered Plaintiff’s employer under the FLSA, New Jersey Wage and Hour Law and

   New Jersey Wage and Payment Law.

       27. At all-time material herein, Tai Hi Rhee had the authority to hire and fire

   employees and established and exercised authority regarding the pay practices at King

   Spa.

       28. Tai Hi Rhee regularly confers with the management team of King Spa in

   person.

       29. Tai Hi Rhee makes all final decisions about employment practices at King Spa.




                                            4
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 5 of 12 PageID: 5



                          CLASS ACTION ALLEGATIONS

       30. The claims in this Complaint arising out of the FLSA, New Jersey Wage and

   Hour Law and New Jersey Wage and Payment Law are brought by Plaintiff under Rule

   23 of the Federal Rules of Civil Procedure, on behalf of himself and of a class consisting

   of all similarly situated non-exempt employees (i.e. cashier, cleaning worker,

   maintenance worker, care service worker, marketing and accounting clerks) who work

   or have worked at King Spa for the past six years (the "Rule 23 Class").

       31. The employees in the Rule 23 Class are so numerous that joinder of all

   members is impracticable.

       32. The size of the Rule 23 Class is at least forty (40) individuals, although the

   precise number of such employees is unknown Facts supporting the calculation of that

   number are presently within the sole control of defendants.

       33. Defendants have acted or have refused to act on grounds generally applicable

   to the Rule 23 Class, thereby malting appropriate final injunctive relief or corresponding

   declaratory relief with respect to the Rule 23 Class as a whole.

       34. Common questions of law and fact exist as to the Rule 23 Class that

   predominate over questions affecting them individually including, inter alia, the

   following:

        a. whether defendants violated New Jersey Wage Payment Law, N.J.S.A. §§
        34:11-4.1 et seq.; the New Jersey Wage and Hour Law, N.J.S.A. §§ 34:11-56a et
        seq.; and the New Jersey Wage and Hour Regulations, N.J.A.C. §§ 12:56 et seq., as
        alleged herein;

        b. whether defendants failed to pay non-exempt employees the overtime wages for
        all hours worked;




                                             5
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 6 of 12 PageID: 6



        c. whether defendants failed to pay non-exempt employees one hour's pay at the
        minimum hourly wage rate for each day during which employees worked more
        than ten hours;

        d. whether defendants failed to provide non-exempt employees with accurate
        written notice of wages as required by the New Jersey Wage and Hour Law,
        New Jersey Wage and Payment Law and Wage Theft Prevention Act; and

        e. the nature and the extent of the class-wide injury and the measure of damages
        for those injuries.

       35. The claims of the Plaintiff are typical of the claims of the Rule 23 Class he

   seeks to represent. Plaintiff and the members of the Rule 23 Class work or have worked

   for defendants within the six years prior to the filing of this action. They enjoy the same

   statutory rights under the New Jersey Wage and Hour Law and New Jersey Wage and

   Payment Law to be paid at the correct overtime wage for all hours worked and to keep

   the gratuities they earn. Plaintiff and the members of the Rule 23 Class have sustained

   similar types of damages as a result of defendants' failure to comply with the New Jersey

   Wage and Hour Law and New Jersey Wage and Payment Law.

       36. Plaintiff and the Rule 23 Class have all been injured in that they have been

   under-compensated due to defendants' common policies, practices, and patterns of

   conduct.

       37. Plaintiff will fairly and adequately represent and protect the interests of the

   members of the Rule 23 Class.

       38. Plaintiff has retained counsel competent and experienced in wage and hour

   litigation and class action litigation.

       39. There is no conflict between Plaintiff and the Rule 23 Class members.

       40. A class action is superior to other available methods for the fair and efficient

   adjudication of this litigation. The members of the Rule 23 Class have been damaged

                                             6
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 7 of 12 PageID: 7



   and are entitled to recovery as a result of defendants' common policies, practices, and

   procedures. Although the relative damages suffered by the individual class members are

   not de minimis, such damages are small compared to the expense and burden of

   individual prosecution of this litigation. Individual Plaintiff lacks the financial resources

   necessary to conduct a thorough examination of defendants' compensation practices

   and to prosecute vigorously a lawsuit against defendants to recover such damages. In

   addition, class action litigation is superior because it will obviate the need for unduly

   duplicative litigation that might result in inconsistent judgments about defendants'

   practices.

       41. This action is properly maintainable as a class action under Rule 23(b)(3) of the

   Federal Rules of Civil Procedure.

                      COLLECTIVE ACTION ALLEGATIONS

       42. The claims in this Complaint arising out of the FLSA are brought by the

   Plaintiff on behalf of himself and all similarly situated non-exempt employees (i.e.

   cashier, cleaning worker, maintenance worker, care service worker, marketing and

   accounting clerks) who work or have worked at King Spa within three years of the date

   of the filing of this action and who elect to opt-in to this action (the "FLSA Collective").

       43. The FLSA Collective consists of approximately one hundred similarly situated

   current and former non-exempt employees of King Spa, who have been victims of

   defendants' common policy and practices that have violated their rights under the FLSA

   by, inter alia, willfully denying them overtime pay and other monies.

       44. The FLSA Collective consists of employees who, during their employment at

   King Spa, worked as non-exempt employees.



                                              7
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 8 of 12 PageID: 8



       45. As part of their regular business practices, defendants have intentionally,

   willfully, repeatedly, and in bad faith harmed Plaintiff and the FLSA Collective by

   engaging in a pattern, practice, and/or policy of violating the FLSA, New Jersey Wage

   and Hour Law and New Jersey Wage and Payment Law. This policy and pattern or

   practice include, inter alia:

            a. failing to pay employees the proper overtime pay for all hours worked over
               forty;

            b. failing to pay non-exempt employees one hour's pay at the minimum hourly
               wage rate for each day during which employees worked more than ten
               hours;

            c. failing to keep accurate records of hours worked by employees as required
               by the FLSA and the New Jersey Wage and Hour Law and New Jersey
               Wage and Payment Law.

       46. The FLSA Collective would benefit from the issuance of a court-supervised

   notice of the present lawsuit and the opportunity to join the present lawsuit. Those

   similarly situated employees are known to defendants, are readily identifiable by

   defendants and are locatable through defendants' records. These similarly situated

   employees should be notified of and allowed to opt into this action, pursuant to 29

   U.S.C. § 216(b).

                      PLAINTIFF'S FACTUAL ALLEGATIONS

       47. Rhee worked as a cashier throughout his time employed by defendants.

       48. Working as a cashier, Rhee fell into the category of "non-exempt" employee

   pursuant to the FLSA.

       49. From February 9, 2018, to January 11, 2020, Rhee regularly worked six days

   per week.


                                            8
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 9 of 12 PageID: 9



       50. Rhee’s starting and ending times varied depending on his shift. He regularly

   worked at least 9 hours a day for 6 days a week and sometimes for 7 days a week.

       51. Defendants failed to compensate Rhee at one and one-half times his hourly rate

   for the hours he worked in excess of forty per workweek.

                                   FIRST CLAIM
                    (Fair Labor Standards Act - Unpaid Overtime)

       52. Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

   herein.

       53. Defendants are required to pay Plaintiff and the FLSA Collective one and one-

   half (1 ½ ) times the regular rate at which Plaintiff was employed for all hours worked in

   excess of forty hours in a workweek pursuant to the overtime wage provisions set forth

   in the FLSA, 29 U.S.C. § 207, et seq.

       54. Defendants have failed to pay Plaintiff and the FLSA Collective the overtime

   wages to which they are entitled under the FLSA.

       55. Defendants have willfully violated the FLSA by knowingly and intentionally

   failing to pay Plaintiff and FLSA Collective overtime wages.

       56. Due to defendants' violations of the FLSA, Plaintiff and the FLSA Collective

   are entitled to recover their unpaid overtime wages, liquidated damages, reasonable

   attorneys' fees and costs of the action, and pre-judgment and post-judgment interest.

                               SECOND CLAIM
                         (NJWHL/NJWPL- Unpaid Overtime)

       57. Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

   herein.




                                             9
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 10 of 12 PageID: 10



        58. Under the New Jersey Wage and Hour Law and supporting New Jersey State

    Department of Labor Regulations, defendants were required to pay Plaintiff and the

    Rule 23 Class one and one half (1 ½ ) times the regular rate of pay for all hours they

    worked in excess of forty.

        59. Defendants have failed to pay Plaintiff and the Rule 23 Class the overtime

    wages to which they were entitled under the New Jersey Wage and Hour Law.

        60. Defendants have willfully violated the New Jersey Wage and Hour Law by

    knowingly and intentionally failing to pay Plaintiff and the Rule 23 Class overtime

    wages.

        61. Due to defendants' willful violations of the New Jersey Wage and Hour Law,

    Plaintiff and the Rule 23 Class are entitled to recover their unpaid overtime wages,

    reasonable attorneys' fees and costs of the action, liquidated damages and pre-judgment

    and post-judgment interest.

                                  PRAYER FOR RELIEF

      WHEREFORE, plaintiff, on behalf of himself, the FLSA Collective, and the Rule 23

      Class, respectfully request that this Court enter a judgment:

             a. certifying this case as a class action pursuant to CPLR §§ 901 and 902 for
                the class of employees described herein, certification of Plaintiff as the class
                representative, and designation of Plaintiff’s counsel as Class Counsel;

             b. authorizing the issuance of notice at the earliest possible time to all non-
                exempt employees who were employed by defendants during the six years
                immediately preceding the filing of this action. This notice should inform
                them that this action has been filed, describe the nature of the action, and
                explain their right to participate in this lawsuit;

             c. declaring that defendants have violated the wage provisions of the FLSA
                and the NJWHL/NJWPL;


                                              10
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 11 of 12 PageID: 11



             d. declaring that defendants have violated the overtime wage provisions of the
                FLSA and the NJWHL/NJWPL;

             e. declaring that defendants have violated the spread-of-hours provisions of
                the NJWHL/NJWPL;

             f. declaring that defendants' violations of the FLSA and NYLL were willful;

             g. awarding plaintiff, the FLSA Collective, and the Rule 23 Class damages for
                unpaid overtime wages;

             h. awarding Plaintiff and the Rule 23 Class damages for unpaid spread-of-
                hours pay;

             i. awarding plaintiff the FLSA Collective, and the Rule 23 Class liquidated
                damages as a result of defendants' failure to furnish annual notices pursuant
                to the NJWHL/NJWPL;

             j. awarding plaintiff, the FLSA Collective, and the Rule 23 Class liquidated
                damages in an amount equal to the total amount of the wages found to be
                due, pursuant to the FLSA;

             k. awarding plaintiff, the FLSA Collective, and the Rule 23 Class liquidated
                damages in an amount equal to the total amount of the wages found to be
                due, pursuant to the NJWHL/NJWPL;

             l. awarding plaintiff, the FLSA Collective, and the Rule 23 Class pre-
                judgment and post-judgment interest under the FLSA and the
                NJWHL/NJWPL;

             m. awarding plaintiff, the FLSA Collective, and the Rule 23 Class reasonable
                attorneys’ fees and costs pursuant the FLSA and the NJWHL/NJWPL;
                and

             n. awarding such other and further relief as the Court deems just and proper.

                                      JURY TRIAL

  A jury trial is demanded on all Counts.



Dated: August 3, 2020


                                            11
Case 2:20-cv-09921-MCA-LDW Document 1 Filed 08/03/20 Page 12 of 12 PageID: 12



                                           /s/ Ryan Kim
                                          Ryan J. Kim

                                          Ryan J. Kim, Esq.
                                          Ryan Kim Law, P.C.
                                          222 Bruce Reynolds Blvd. Suite 490
                                          Fort Lee, NJ 07024
                                          ryan@RyanKimLaw.com




                                     12
